Title: John W. Quincy to Thomas Jefferson, 27 December 1809
From: Quincy, John W.
To: Jefferson, Thomas


          
            
              sir
               
                     Boston 
                     Decr 27th 1809
            
            You will excuse the freedom I take in writeing you on what may be considered my private concerns, or from Interested motives, Your long and valuable Services in promoteing every enterprise tending to the Independance of our Country, will be sufficent excuse for my looking up to you for your influence with the Heads of Departments either Naval or Millitary to employ my manufactured Articles for the use of Goverment so far as they may be usefull and adequate, To the point, my usual Buisness being that of Ship Broker, and some month 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  since finding Duck Scarce and upwards of 40 Dolls pr bolt I invited by advertisement in the Publick Papers that those persons who was disposed to make Samples of Cotton Duck, to leave the same at my Store, where it I should use my Exertions to introduce it to use, as I had seen Samples of Leghorn, Malta & Jappan Cotton Duck,—Being fully satisfied of the Durabillity of Cotton Duck & its advantage to our Country, I made Severally Journies to Petucket, Providence &c and furnished nearly all the Cotton Factorys with Samples of Foreign Cotton Duck, invited them to make it, affixed its probable value, and again offered my Services for the usual Commission
			 to become their Agent I discovoured that nearly all those Factories had only Carding Machines Equal to the fine Spinning, & if they Spun corse Cotton yarn, they must increase the Carding
			 Mills
			 and water works, and they now could only Card Sufficient to Spin fine yarn, this disapointed my Expectation of Seeing Heavy Duck introduced to the market while Foreign Duck Continued high, but
			 being
			 unwilling to abandon the object, finding Some Vessels laid aside p 
                  rather than purchase the Duck at 40 
                     $ & upwards, I concluded
			 I would propose a Subscription for a small fund to sett some Looms to work under my own directions, but on offering
			 proposals, I found it objected to on the
			 ground that individual exertions was better than Companies, & it was not worth their attention untill its utillity was more generally known, I argued my inabillity to hazard or sustain a
			 greater
			 loss than my time, but without effect,—I was left with promises of purchasers if I tryed the Experiment, Accordingly Duck being high, the prospect good, I Sett up Twelve Duck Looms taken from a Factory at Exeter, made & Sold a 
                  8 or 10 ps Cotton Duck 2 feet wide 36 yards long, & weighed from 30 to 35 lbs pr Bolt at 30 Dolls Sample 3 but
			 before I could proceed further the great Importation &
			 further expected Arivals of Duck, has put my Exertions to a Stand, I merely continue to work the Stock I engaged, but without a
			 prospect of adequate Sale, unless I could Contract to Supply Duck for Tents, and for Sails for Goverment, my twelve Looms if all was goeing will make from 18 to 24 Bolts pr week, avarageing about 30lb pr Bolt is from about 500 to 700 lb yarn pr week, this would employ the time of a Considerable Factory to Spin. 
		  I have in every manner endevoured to procure my Yarn to the best advantage and could afford the Duck at a fair price as by samples inclosed, but without the
			 Friendly hand of Goverment in buying my G Duck untill the Publick shall be disposed to do it from interested motives, I must give up the Buisness to my own mortification, I receivd from my Friends every discouragement
			 in the
			 
                  onset, from the known inabillity of this Country being able to manufactor an in Competition with foreign goods, but determineing to introduce one Article more towards our Independence of Foreign Nations I made the attempt in which I have mostly to regret the ocation to
			 trouble you for your Countenance & Support, I should have applied thro’ another Channel, but I know you feel happy at every attempt in  
                  any individual to introduce a usefull Article, even if his motive is to obtain a Comptetence by his Exertions,—With every due Respect & wishes for your Happiness, I am Sir
            
              Your very Huml Servt
              John W Quincy
            
          
          
            Samples Duck Manufactor’d by John W Quincy Boston
            
              
                
                                       No
                                       
                                    
                1.
                Navy Duck 2 feet wide Cotton 1 Dollar pr yard
              
              
                
                2.
                Cotton & twine Duck 75 Cents yard better made for 80 Cents closer warped with Cotton.—
              
              
                
                3 & 4.
                Cotton Duck 70 Cents yard
              
              
                
                5—
                Do 60 Cents
                                    
              
              
                
                6
                Do 55 Cents
                                    
              
            
            The Cotton & twine has not been experienced, It is probable some of the above Duck may be made from 5 to 10 pCt less by Quantity.—Inclosed is 3 Samples Foreign Cotton Duck.—
            
              
                
                   
                     Boston 
                     Jany 1st 
                        1801 
                        1810.
                  John W Quincy
                
              
            
          
          
            I hold Duplicate samples, in case any should be ordered. If much should be wanted, I have made acquaintance with owners of many other Looms which I should employ. I could Supply Duck Sutiable in wedth & thickness for Hammocks, Cotts, &  
                     Knapsacks.
          
        